October 7, 2016 Writer’s Direct Dial: (5411 4344-6000) E-mail: rtorres@pampaenergia.com VIA EDGAR TRANSMISSION Ms. Mara L. Ransom Assistant Director Office of Consumer Products U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: Pampa Energía S.A. Registration Statement on Form F-4 (File No. 333-213038) Dear Ms. Ransom: As discussed with the staff this morning, Pampa EnergíaS.A. (the “ Company ”) wishes to inform you that the Report of Foreign Issuer on Form 6-K and the filing pursuant to Rule 425, in each case filed by the Company at approximately 7:53 a.m. this morning, which included as an exhibit a press release announcing the commencement of the tender and exchange offers (the “ Offers ”) described in the above-referenced Registration Statement on Form F-4, as amended (the “ Registration Statement ”), were filed by the Company in error. The Company has not commenced and will not commence the Offers until the Registration Statement has been declared effective. If you have any questions or require any additional information with respect to the above, please do not hesitate to contact JuanG. Giráldez at (212)225‑2372 or Adam Brenneman at (212)225‑2704, both of Cleary Gottlieb Steen& HamiltonLLP. [Signature page follows] Sincerely, /s/ Ricardo Torres Ricardo Torres Co-Chief Executive Officer cc: Juan G. Giráldez, Esq. Adam Brenneman, Esq.
